Citation Nr: 1310064	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  08-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for service-connected status-post bunionectomy of the right foot for the period from July 10, 2010 forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to August 1985 and from December 1988 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned, sitting at the RO in July 2009.  A transcript of the hearing has been associated with the claims file. 

In February 2011, the Board assigned an increased rating of 20 percent for the service-connected right foot disability and denied service connection for a low back disorder, to include as secondary to the right foot condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Partial Remand.  The part of the Board's decision that denied an evaluation in excess of 20 percent for the service-connected right foot condition was vacated and the Veteran's claim was remanded to the Board.  In June 2012, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board remanded the appeal so that outstanding VA treatment records could be added to the claims file and another VA examination scheduled.  The post-remand record shows that up-to-date VA treatment notes are now of record and that a VA examination was conducted in July 2012.  Unfortunately, the Board's review of the VA examination report reveals that the opinion provided by the examiner as to the severity of the Veteran's service-connected foot disability is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The VA examiner was asked to opine as to whether it is his/her opinion that the Veteran's right foot manifestations are best described as slight, moderate, or severe.  The July 2012 VA examiner stated that it is his opinion that the Veteran's foot pain/problems are best described as moderate to severe.  However, he then stated that he could not express the degree of severity with any medical certainty.  Therefore, the opinion appears to be speculative.  Moreover, it lacks an explanation as to why the examiner reached that conclusion.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  For these reasons, the Board again remands the appeal so that a clarification of the opinion may be obtained from the July 2012 VA examiner.

A review of the Veteran's Virtual VA e-Folder indicates that the last records obtained date from September 2012.  While the case is in remand status, the RO should ascertain whether there are any additional VA records dated from September 2012 to the present available that should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any VA treatment records developed between September 2012 and the present.  All efforts to obtain these records must be documented in the claims folder.  These efforts must continue until it is determined that there are no records or that further efforts to obtain them would be futile.  If any requested records are unavailable, a formal Memorandum of Unavailability must be prepared for inclusion in the claims folder.

2. Request that the July 2012 VA examiner review the claims file and provide a clarification of the opinion as to the severity of the Veteran's service-connected foot disability.  Specifically, the examiner should respond to the following:

Is it at least as likely as not that the Veteran's service-connected foot disability is mild, moderate, moderately severe, or severe in nature?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should point to specific examination findings, treatment notes, and complaints of the Veteran that support the determination of severity.  

If the July 2012 VA examiner is unavailable, another equally qualified physician should be provided with the claims file and requested to answer the above question. 

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


